Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 8/10/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1,9, 14, 19 has/have been amended;
Claim(s) 1-20 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.

Response to Arguments
Applicant argues on p. 6 of remarks that primary reference Adams does not teach the recited “physiological sensor” because Adams is silent regarding any sensors configured to record physiological information and even if the RFID tag was interpreted as a physiological sensor, the antenna does not transmit RF energy to power a physiological sensor to record physiological data or transmit the physiological data. After review, this is not persuasive. The RFID tag of Adams was interpreted as a physiological sensor because the RFID tag senses position of the baby ([0024] “indicate that the infant 12 rolled onto his/her stomach”). Within the art for the field of endeavor, the recited “physiological data” is commonly understood to include position/posture:
Soni (US 20220175312 A1) [0009] “measuring physiological parameters, consisting of one or more of…iv) positioning of the neonate with respect to the parent of the neonate,”;
Mahar (US 20170156608 A1) [0041] “physiological (including heart rate, respiration rate, posture, sleep status, identity, etc.),”;
Pareddy (US 20200163602 A1) [0102]: “capable of determining 4 or more health parameters (including heart rate, respiration rate, SpO2, temperature, haemoglobin, heart rate variability, Perfusion Index, transcutaneous bilirubin and body position)”.
Adams teaches that the RFID tag is powered wirelessly in [0024] “the RFID tag 14 would draw power from an interrogation signal periodically or continuously emitted from the antenna 16”.
Applicant argues on p. 8 of remarks regarding claim 8 that Adams is silent regarding the possibility of either processing recorded physiological data or transmitting the processed data to an additional device. After review, this is not persuasive because Adams teaches using RFID tag to sense position of baby ([0024] “the presence of the RFID tag 14 in the "read zone" could indicate that the infant 12 rolled onto his/her stomach.”), as explained above, the position is physiological data. Adams further teaches that an alarm can be set up with the RFID tag in order to process the data and generate an alarm if needed ([0035] “the RFID reader 20 is in communication with the alarm 22 to define an alarm circuit 30. As discussed above, the RFID reader 20 may be capable of generating an alarm signal in some embodiments; in such embodiments, the separate alarm 22 would be optional. The alarm 22 (or RFID reader 20 in embodiments without the alarm 22) is in communication with an alarm indicator 32 that is configured to provide an indication to a caregiver (not shown) that the infant 12 rolled over to his/her stomach.; [0036] “The alarm indicator 32 may be on board the alarm 20 or may be a separate device or devices in communication with the alarm 20. The alarm indicator 32 may include, as examples, a visual indicator 34, such as a flashing light, one or more speakers 36, and/or a wireless device 38, such as a baby monitor. When the alarm 22 generates an alarm signal, the mat 28 may vibrate and a speaker in the infant's room may sound an alarm to awaken the infant, while at the same time a baby monitor in the caregiver's room may sound an alarm and flash a light, for example.”). The use of an alarm means that the position data is processed in order to determine whether to generate an alarm. Note also that Adams teaches use of a separate device such as baby monitor ([0036]) which would read on the recited “a device configured to receive patient monitoring data for the neonate”.
Applicant argues on p. 8 of remarks regarding claim 14 with similar arguments as that presented for claim 1 above which were addressed above, namely that the recited “physiological data” includes position.
A suggestion for the Applicant is to amend the independent claims to incorporate features described in e.g. instant specification [0020] “the physiological sensor may be an ECG sensor, an SpO2 sensor, a temperature sensor, a respiration sensor” in order distinguish from the prior art of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 20080106421 A1; 5/8/2008; cited in previous office action).
Regarding claim 1, Adams teaches a neonatal blanket (Fig. 1; [0033] “blanket”) comprising:
a substrate material configured to cover a neonate (Fig. 1; [0033]);
at least one antenna on the substrate material (Fig. 1, 16; [0033] “antenna 16”), wherein the antenna is configured to transmit RF energy to power at least one wireless physiological sensor on the neonate to record and transmit physiological data from the neonate ([0007]; [0024]; [0035]-[0036]); and
a power connection configured to connect to a power source to power the wireless physiological sensor via the antenna ([0024]; it is inherent that there will be a power connection and power source to the antenna in order to transmit power). 
Regarding claim 2, Adams teaches at least two antennae at different locations on the substrate ([0031] “two or more antennas”), wherein each antenna is configured to transmit RF energy to power one wireless physiological sensor on the neonate that is within range of the antenna (Fig. 1; Fig. 3; [0007]; [0024]).
Regarding claim 3, Adams teaches multiple antennae at different locations on the substrate ([0031] “two or more antennas”).
Regarding claim 5, Adams teaches wherein the at least one antenna is further configured for wireless communication with at least one wireless physiological sensor on the neonate (Fig. 1; Fig. 3).
Regarding claim 7 Adams teaches a control circuit configured to drive RF power to the antenna and configured to receive physiological data form the wireless physiological sensor via the antenna (Fig. 3; Fig. 6; [0007]; [0024]; [0035]).
Regarding claim 8 Adams teaches wherein the control circuit is further configured to process the physiological data received form the wireless physiological sensor to generate processed physiological data and to transmit the processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; Fig. 6; [0024]; [0035]-[0036]).
Regarding claim 9 Adams teaches a wireless transmitter that wirelessly transmits processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; [0036] “wireless device”).

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 20080106421 A1; 5/8/2008; cited in previous office action) as applied to claims 1, 9 above, and evidenced by Wikipedia (Near-field communication; cited in previous office action).
Regarding claim 6, Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”).
Regarding claim 10 Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”) and the wireless transmitter configured to transmit via a second wireless transmission protocol other than NFC (Fig. 3, wireless device 38; [0035] “wireless”; [0036] “wireless device 38”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 3 above, in view of Jones (US 20130137969 A1; 5/30/2013; cited in IDS; cited in previous office action).
Regarding claim 4, Adams does not teach wherein the substrate is shaped to be wrapped around the neonate and wherein the multiple antennae are arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate. However, Jones teaches in the same field of endeavor (Abstract; Fig. 1) the substrate is shaped to be wrapped around the neonate and wherein the multiple antennae are arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate (Fig. 2; [0055]; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claim, all that is required is substrate with multiple antennae capable of being wrapped around user/neonate). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Jones because this enables wrapping of antennae around body in blanket form factor (Fig. 1-2; [0055]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Tran (US 20080294019 A1; 11/27/2008; cited in IDS; cited in previous office action). 
Regarding claim 11, Adams does not teach wherein the at least one antenna comprises conductive ink printed on the substrate material. However, Tran teaches in the same field of endeavor (Abstract; Fig. 2) wherein the at least one antenna comprises conductive ink printed on the substrate material ([0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to use this feature as taught by Tran because this is a suitable method of constructing/fabricating RFID antenna ([0060]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Dandekar (US 20160000374 A1; 1/7/2016; cited in previous office action).
Regarding claim 12, Adams does not teach wherein the substrate is a textile and wherein the at least one antenna comprises conductive fibers woven into or sewn on the textile. However, Dandekar teaches in the same field of endeavor (Abstract; Fig. 8; Fig. 17; [0092]) wherein the substrate is a textile and wherein the at least one antenna comprises conductive fibers woven into or sewn on the textile ([0105]; [0112]; [0115]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Dandekar because this enables integrating the RFID antenna ([0105]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Gylleby (US 20180161117 A1; 6/14/2018; cited in previous office action).
Regarding claim 13, Adams does not teach a battery connected to a control circuit via the power connection and configured to power the antenna. However, Gylleby teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 4; [0015]; [0060]) a battery connected to a control circuit via the power connection and configured to power the antenna ([0036]; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Gylleby because battery is a suitable power source ([0036]); MPEP 2144.07 art recognized suitability for an intended purpose.

Claims 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20080106421 A1; 5/8/2008; cited in previous office action) in view of Gylleby (US 20180161117 A1; 6/14/2018; cited in previous office action).
Regarding claim 14, Adams teaches a physiological monitoring system for a neonate (Fig. 1), the system comprising:
at least one wireless physiological sensor configured to record physiological information from a neonate (Fig. 1; Fig. 3);
a neonatal blanket comprising a substrate material and at least one antenna on the substrate material (Fig. 1; [0033] “blanket”), wherein the antenna is configured for wireless communication with and transmission of RF energy to power at least one wireless physiological sensor when the neonatal blanket is on the neonate (Fig. 1; [0007]; [0024]; [0033]);
a control circuit on the blanket configured to drive RF power to the antenna and configured to receive physiological data from the wireless physiological sensor via the antenna (Fig. 1; Fig. 3; Fig. 6; [0007]; [0024]; [0035]);
a wireless transmitter configured to wirelessly transmit the physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; Fig. 6; [0024]; [0035]-[0036]).
Adams does not teach a battery configured to power the at least one wireless physiological sensor via the at least one antenna and the control circuit and to power the wireless transmitter. However, Gylleby teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 4; [0015]; [0060]) a battery configured to power the at least one wireless physiological sensor via the at least one antenna and the control circuit and to power the wireless transmitter ([0036]; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Gylleby because battery is a suitable power source ([0036]); MPEP 2144.07 art recognized suitability for an intended purpose.
Regarding claim 15, in the combination of Adams and Gylleby, Adams teaches at least two antennae adhered at different locations on the substrate ([0031] “two or more antennas”), wherein each antenna is configured to transmit RF energy to power wireless physiological sensor on the neonate that is within range of the antenna (Fig. 1; Fig. 3; [0007]; [0024]).
Regarding claim 19, in the combination of Adams and Gylleby, Adams teaches wherein the control circuit is further configured to process the physiological data received from the at least one wireless physiological sensor to generate processed physiological data (Fig. 3; Fig. 6; [0024]; [0035]-[0036]), and to operate the wireless transmitter to transmit the processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; [0036] “wireless device”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and further in view of Jones (US 20130137969 A1; 5/30/2013; cited in IDS; cited in previous office action).
Regarding claim 16, the combination of Adams and Gylleby does not teach multiple antennae arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate. However, Jones teaches in the same field of endeavor (Abstract; Fig. 1) multiple antennae arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate (Fig. 2; [0055]; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claim, all that is required is substrate with multiple antennae capable of being wrapped around user/neonate). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Jones because this enables wrapping of antennae around body in blanket form factor (Fig. 1-2; [0055]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and evidenced by Wikipedia (Near-field communication; cited in previous office action).
Regarding claim 17, in the combination of Adams and Gylleby, Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”).
Regarding claim 18, in the combination of Adams and Gylleby, Adams teaches wherein the wireless transmitter configured to transmit via a second wireless transmission protocol other than NFC (Fig. 3, wireless device 38; [0035] “wireless”; [0036] “wireless device 38”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and further in view of Tran (US 20080294019 A1; 11/27/2008; cited in IDS; cited in previous office action). 
Regarding claim 20, the combination of Adams and Gylleby does not teach wherein the at least one antenna comprises conductive ink printed onto the substrate material. However, Tran teaches in the same field of endeavor (Abstract; Fig. 2) wherein the at least one antenna comprises conductive ink printed onto the substrate material ([0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to use this feature as taught by Tran because this is a suitable method of constructing/fabricating RFID antenna ([0060]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792